UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6455


DAMON ELLIOTT,

                  Petitioner - Appellant,

          v.

ERIC D. WILSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:14-cv-00209-LO-JFA)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,     Chief   Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damon Elliott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Damon      Elliott,    a     federal    prisoner,              appeals     the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.      We    have    reviewed    the    record       and     find    no

reversible    error.        Accordingly,    although         we    grant     leave     to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.         Elliott v. Wilson, No. 1:14-cv-00209-LO-JFA

(E.D. Va. filed Mar. 11, 2014; entered Mar. 14, 2014).                                 We

dispense     with    oral    argument    because       the        facts     and     legal

contentions    are   adequately       presented   in    the       materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        2